Citation Nr: 0324843	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  99-01 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to service connection for arthritis of the 
right arm, wrist and ankle.

2.	Entitlement to service connection for residuals of a 
back injury.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran served in the U.S. Army Reserve from November 
1978 to March 1979 on active duty for training (ADT) and, 
thereafter, had periods of active and inactive U. S. Army 
Reserve duty from July 1979 to November 1993.  He had no 
extended active duty.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a September 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  In June 2000, 
the veteran testified at a personal hearing at the RO and, in 
April 2001, he testified at a Travel Board hearing before the 
undersigned, also at the RO.  In July 2001, the Board 
remanded the veteran's claims to the RO for further 
evidentiary development.


REMAND

As noted above, in July 2001, the Board remanded the 
veteran's claims to the RO for further evidentiary 
development.  Upon review of the current record, it appears 
that some of the requested development has not been 
completed.  Specifically, the Board requested that the RO: 
(1) verify the dates of the veteran's ADT and inactive duty 
for training (IADT) in the U.S. Army Reserve; (2) obtain the 
medical records considered by the Social Security 
Administration (SSA) in its June 1999 award of disability 
benefits to the veteran; (3) obtain all pertinent VA and non-
VA medical records regarding the veteran's treatment; and (4) 
obtain a VA medical opinion regarding the veteran's claimed 
disorders.


First, in August 2002, the National Personnel Records Center 
(NPRC) responded to the RO's request for information 
regarding whether the veteran had ADT or IADT in the U.S. 
Army Reserve in 1987, 1988 and 1993 and the specific dates of 
that service.  The NPRC indicated that the veteran earned ADT 
and IADT points from November 7, 1986, to November 6, 1989, 
and from November 7, 1992, to November 6, 1993.  However, 
NPRC was unable to determine the exact days of his service.  
Given the nature of his claims, the Board believes further 
effort should be made to obtain the specific dates of the 
veteran's Reserve service through contact with his local 
reserve unit, which he indicated was the 75th Combat Support 
Hospital in Tuscaloosa, Alabama.  Although, in a July 2000 
letter, the RO endeavored to obtain this information, it 
received only the veteran's wage statements in response. 

Second, as noted in the July 2001 remand, at his hearings, 
the veteran reported that he received Social Security 
Administration (SSA) disability benefits due to hand 
surgeries, a back injury, and arthritis.  The Board directed 
the RO to obtain the SSA award decision and records 
considered by the SSA in reaching its determination.  The 
June 1999 SSA award decision was received in September 2002, 
evidently submitted by the veteran, and indicates that his 
impairments included bilateral carpel tunnel syndrome; status 
post carpal tunnel surgery times two; degenerative arthritis 
in both hands; status post left trigger finger release; and 
chronic lumbosacral pain syndrome.  Unfortunately, the RO's 
repeated requests to SSA for the medical records considered 
in its award have not yielded the requested medical 
information.  While the Board sympathizes with the RO's 
documented but unsuccessful attempts to get the records (four 
SSA record requests noted between March 2002 and July 2003) 
the Board, nevertheless, believes additional effort must be 
made to obtain the records considered by the SSA in its award 
of disability benefits and any subsequent disability ratings.  
See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992) (holding that VA's duty to assist includes obtaining 
records from the Social Security Administration and giving 
appropriate consideration and weight to such evidence in 
determining whether to award or deny VA benefits).

Third, it appears some pertinent private medical records were 
not requested or obtained.  In a list of medical providers 
submitted in August 2001, and on an April 2002 signed release 
for the RO to obtain medical records, the veteran identified 
Dr. Michael Hitchner, 1515 University Blvd., telephone number 
(205)-758-2225, for treatment of a back injury some time from 
1987 to 1989.  In September 2002, the veteran submitted an 
annotated list of medical records with the names and 
addresses of medical providers, including Jeffrey C. 
Laurenthal, M.D., evidently with Capstone Medical Center, 
telephone number (205) 348-1770, and William C. Standeffer, 
Jr., M.D., 701 University Blvd. E., Tuscaloosa, Alabama 
35401, telephone number (205) 752-1800.  According to the 
March 2003 VA examination report, the veteran indicated that 
he was treated by the Capstone Medical Center for his joint 
pain and was under its care since 1996, although only 
treatment records dated from March 1999 to June 2000 are in 
the claims file.  Thus, the Board believes efforts must be 
made to obtain these medical records prior to consideration 
of the veteran's claims.  See Veterans Claims Assistance Act 
(VCAA), Public Law No. 106-175 (2000) (now codified at 
38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002)).  See also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).

Finally, as noted above, the veteran underwent VA orthopedic 
examination in March 2003, as directed by the Board's remand.  
However, upon review of the VA examination report, it appears 
that clarification of the VA examiner's assessment is needed 
prior to consideration of the claims on appeal.  

Thus, the Board finds that a remand of this case is necessary 
in order to fully comply with the mandate of the Court set 
forth in Stegall v. West, 11 Vet. App. 268 (1998).  The RO is 
advised that, where the remand orders of the Board are not 
complied with, the Court has emphasized that the Board 
commits error as a matter of law when it fails to ensure 
compliance, and further remand will be mandated.  Id. 

The Board deeply regrets the further delay in considering the 
veteran's claims but, nevertheless, believes that, in the 
interest of due process and fairness, this action is 
warranted prior to consideration of the claims on appeal.  


Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran's local 
U.S. Army Reserve unit, apparently the 75th 
Combat Support Hospital in Tuscaloosa, Alabama 
(or another appropriate local Reserve service 
department) and provide it with the VA Form 21-
3101 received from NPRC in August 2002.  The 
veteran's local U. S. Army Reserve unit should 
be requested to provide the exact dates of the 
veteran's 20 days of active duty points and 57 
inactive points from November 7, 1986, to 
November 6, 1987; the 19 days of active duty 
points and 57 inactive points from November 7, 
1987, to November 6, 1988; the 15 days of active 
duty points and 51 inactive points from November 
7, 1988, to November 6, 1989; and the 15 days of 
active duty points and 45 inactive duty points 
from November 7, 1992, to November 6, 1993.  A 
copy of the RO's request and any response should 
be associated with the claims file.

2.  The RO should request all medical records 
regarding the veteran from Dr. Michael Hitchner, 
1515 University Blvd., telephone number (205) 
758-2225, for treatment of a back injury for the 
period from 1987 to 1989; from Jeffrey C. 
Laurenthal, M.D. and Capstone Medical Center, 
telephone number (205) 348-1770, for treatment 
of joint pain for the periods from 1996 to March 
1999 and from June 2000 to the present; and from 
William C. Standeffer, Jr., M.D., 701 University 
Blvd. E., Tuscaloosa, Alabama 35401, telephone 
number (205) 752-1800.  A copy of the RO's 
requests and any records received should be 
added to the claims files.

3.  The RO should contact the Social Security 
Administration (SSA) and request copies of all 
medical records that were considered in the 
veteran's June 1999 award of SSA disability 
benefits (and subsequent disability 
determination evaluations).  Copies of the RO's 
request(s) and all records obtained should be 
associated with the claims file.

4.  Then, the RO should request that the VA 
physician who conducted the veteran's March 2003 
orthopedic examination review that examination 
report, the veteran's medical records, and this 
remand, and then respond to the following 
questions to clarify his responses.

(a)  In response to the Board's question 
"Does the veteran have a current, chronic 
disability (or disabilities) manifested by 
pain the back, right arm, ankle or wrist?", 
the 2003 VA examiner noted that the veteran 
had "continued low back pain, left leg pain 
and pain numbness of hands".  The 2003 VA 
examiner is asked to clarify whether those 
findings reflected diagnosable disabilities 
and, if so, to list the pertinent diagnoses.

(b)  In response to the Board's question, "If 
the veteran has such a disability (or 
disabilities), does it represent a disease 
process or the residuals of an injury?", the 
2003 VA examiner noted "S/P bilateral carpal 
tunnel surgery".  The examiner is asked to 
clarify whether this is a disability, since it 
was not noted in response to (a) above and, if 
so, does it represent a disease process or the 
residuals of an injury?

(c)  In response to the Board's question, 
"Taking into consideration the evidence from 
1978-1979, 1987-1988 and 1993 service and 
private medical records, when was the 
disability (or disabilities) incurred?" the 
2003 VA examiner noted, "no abnormality 
noted".  The examiner is asked to clarify 
this response.


(d)  In response to the Board's question, "If 
any disability was incurred before 1988, was 
there an increase in disability, beyond the 
natural process of the disorder, due to injury 
during a period of military duty?", the 2003 
VA examiner noted that "veteran was treated 
for minor injuries for short periods of time--
physical profile not changed."  The examiner 
is asked to clarify this statement.

The factors upon which the medical opinion is 
based must be set forth in the report.  If (and 
only if) the previous examiner is unavailable, 
the veteran should be scheduled for a new VA 
orthopedic examination, to determine the nature 
and etiology of any right arm, wrist, ankle, and 
back disorders found to be present.  All 
indicated tests and studies should be performed 
and all clinical findings reported in detail.  
The claims files should be sent to the examiner 
prior to examination.  The new examiner should 
be requested to answer the Board's questions (a) 
through (d), set out above.

5.  The RO must then review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied with 
and satisfied.  See also 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.159). 

6.  Thereafter, the RO should readjudicate the 
veteran's claims for service connection for 
arthritis of the right arm, wrist and ankle and 
for a back injury.  If the benefits sought on 
appeal remain denied, the appellant and his 
representative should be provided an SSOC.  The 
SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal since the May 2003 SSOC.  An 
appropriate period of time should be allowed for 
response

Thereafter, the case should be returned to the 
Board, if in order. The Board intimates no opinion 
as to any outcome warranted in this case.  The 
appellant need take no action unless otherwise 
notified.  The appellant has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


